                                        Case 3:20-cv-04183-WHA Document 16 Filed 09/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   LA'MARCUS MCDONALD,
                                  11                 Plaintiff,                           No. C 20-04183 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   COUNTY OF SONOMA, et al.,                          ORDER DENYING DEFENDANT'S
                                                                                          MOTION TO DISMISS AS MOOT
                                  14                 Defendants.                          AND VACATING HEARING
                                  15

                                  16        Under Rule 15(a)(1)(B), plaintiff was entitled to file his first amended complaint within

                                  17   21 days of defendant’s Rule 12(b) motion. Since plaintiff did just that, defendant’s motion to

                                  18   dismiss is now moot. This order thus DENIES defendant’s motion to dismiss without prejudice

                                  19   to a fresh motion to dismiss. The September 24 hearing date is hereby VACATED.

                                  20

                                  21        IT IS SO ORDERED.

                                  22

                                  23   Dated: September 11, 2020.

                                  24

                                  25
                                                                                             WILLIAM ALSUP
                                  26                                                         UNITED STATES DISTRICT JUDGE
                                  27

                                  28
